         Case 1:20-cv-00410-RDM Document 34 Filed 06/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA


STEVEN E.SHAW,                         )
                                       )
       Plaintiff,                      )
                                       )
       v.                              )             Civil Action No. 20-0410(RDM)
                                       )
KENNETH BRAITHWAITE,                   )
Secretary, United States Navy, et al., )
                                       )
       Defendants.                     )
___________________________________ )


                          CONSENT MOTION TO EXTEND TIME

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Plaintiff, Steven E. Shaw, respectfully moves this

Court for a two (2) day extension to file his Opposition to Defendant Braithwaite’s Motion for

Judgment on the Pleadings under Fed. R. Civ. P. 54(d)(2); this extension will bring the filing

deadline from June 30, 2020 to July 2, 2020.

       Plaintiff’s Counsel has seen in increase in unanticipated deadlines over the past week that

have caused Counsel’s attention to be diverted from this matter; a two day extension will provide

Plaintiff’s Counsel time to thoroughly respond to Defendant Braithwaite’s motion. Counsel for

Defendant Braithwaite has been consulted and consents to this request.

       For these reasons and for good cause shown, Plaintiff respectfully requests an extension

of 2 days be granted, through and to include, Thursday, July 2, 2020.
Case 1:20-cv-00410-RDM Document 34 Filed 06/29/20 Page 2 of 3




                            Respectfully submitted,




                     by:           /s/ Eric S. Montalvo
                            ERIC S. MONTALVO, D.C. Bar No. 993206
                            Federal Practice Group
                            1750 K Street N.W., Suite 900
                            Washington, D.C. 20006
                            Telephone: 202-862-4360
                            Facsimile: 888-899-6053
                            emontalvo@fedpractice.com
                            Counsel for Plaintiff




                           Page 2 of 3
            Case 1:20-cv-00410-RDM Document 34 Filed 06/29/20 Page 3 of 3




                                         Certificate of Service

           I hereby certify that on June 29, 2020, I filed the foregoing Consent Motion for an

Extension via this Court’s electronic filing system, which effected electronic service on all

parties.




                                                        /s/ Eric S. Montalvo
                                                Eric S. Montalvo, DC Bar No. 993206
                                                Federal Practice Group
                                                1750 K Street, N.W., Suite 900
                                                Washington, D.C. 20006
                                                Telephone: 202-862-4360
                                                Facsimile: 888-899-6053
                                                emontalvo@fedpractice.com




                                               Page 3 of 3
